DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
 					Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 06/30/2020 was acknowledged.
Claims 1, 4-7 10-17, 19, 24-26, 28 and 30 are currently pending in this application with claims 13-17 and 19 being withdrawn and claims 2-3,  8-9, 18 20-23, 27 and 29 being cancelled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kerns et al. (Pub. No. US 2006/0010716) in view of Barsamian et al. (US 3,523,379). Barsamian et al. discloses an article of cleated footwear (see figures 1-2) comprising:
a) an outsole plate (300, see figures 3-4) comprising: (i) a rigid first member (carbon portion 302) extending substantially along a length of the outsole plate, and (ii) a rigid second member (titanium portion 304), (iii) wherein the second member is attached to the first member (see figure 5), and (iv) wherein the first member (302) and the second member (304) each have a ground- engaging profile (outer wall 312 extending below carbon bottom 308 to a Ti bottom 314; studs 306, see figures 3-4); and 
b) an upper (102) attached to the first member (upper is attached to outsole),.
Kerns does not appear to disclose wherein: (i) a first part of the upper is lasted around a first region of the first member, and (ii) the second member is attached to the first member such that at least a portion of the first part of the upper is arranged between the first member and the second member in at least a portion of the first region. Barsamian et al. discloses an upper (68, see figures 4-6) wherein: (i) a first part of the upper (edge 72, see figure 5) is lasted around a .
Allowable Subject Matter
Claims 1, 4-7, 10-12, 24-26 and 28 are allowed.
	Response to Arguments
Applicant’s arguments with respect to claim(s) 30 have been considered but are moot because the new ground of rejection does not rely on any reference as combined and as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are footwear uppers being lasted to soles.
 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
03/22/2022